Citation Nr: 0911688	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-13 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
diabetes mellitus, type II.

2. Entitlement to rating higher than 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine before July 19, 2007, and a rating higher 
than 20 percent rating from July 19, 2007; entitlement to a 
rating higher than 10 percent for right lower extremity 
radiculopathy and a rating higher than 10 percent for left 
lower extremity radiculopathy, from July 19, 2007.  

3. Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the left knee based on limitation 
of motion; and a rating higher than 10 percent for 
degenerative arthritis of the left knee based on instability 
from July 19, 2007.   

4. Entitlement to a rating higher than 10 percent for 
ganglion cyst with traumatic degenerative changes of the 
right knee based on limitation of motion.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1950 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In May 2008, the Veteran was granted 
a rating of 20 percent for degenerative joint disease and 
degenerative disc disease of the lumbar spine effective July 
19, 2007.  

While on appeal in a rating decision in May 2008, the RO 
assigned a separate, 10 rating for right lower extremity and 
left lower extremity radiculopathy, effective July 19, 2007, 
and a separate, 10 percent rating for instability of the left 
knee, effective July 19, 2007.  The veteran has continued his 
appeal for higher ratings. 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Diabetes mellitus does not require insulin or regulation 
of activities.  



2. Before July 19, 2007, degenerative joint disease and 
degenerative disc disease of the lumbar spine was is 
manifested by flexion greater than 60 degrees; a combined 
range of motion greater than 120 degrees; there is no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; there are no objective 
neurological abnormalities; and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months have not been shown; 
from July 19, 2007, degenerative joint disease and 
degenerative disc disease of the lumbar spine is manifested 
by forward flexion of 50 degrees; and no more than mild 
incomplete paralysis, affecting the right and left lower 
extremities, from July 19, 2007 .  

3. Degenerative arthritis of the left knee by X-ray is 
manifested by flexion at most limited 110 degrees and 
extension to 0 degrees and no additional functional loss due 
to pain, weakness, excess fatigability, lack of endurance, 
incoordination, to include on repetitive movement; only 
slight instability is demonstrated on VA examination on June 
28, 2005, and currently.  

4. The ganglion cyst with traumatic degenerative changes of 
the right knee by X-ray is manifested by flexion at 100 
degrees and extension to 0 degrees without additional 
functional loss due to pain, weakness, excess fatigability, 
lack of endurance, incoordination, to include on repetitive 
movement.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).



2. Before July 19, 2007, the criteria for a rating higher 
than 10 percent for service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine 
have not been met; and from July 19, 2007 the criteria for a 
rating higher 20 percent have not been met; the criteria for 
a rating higher than 10 percent for right lower extremity 
radiculopathy and a rating higher than 10 percent for left 
lower extremity radiculopathy from July 19, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.7, 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5242, 5243, 
8521 (2008).

3. The criteria for a rating higher than 10 percent for 
degenerative arthritis of the left knee based on limitation 
of motion have not been met; the criteria for 10 percent 
rating for degenerative arthritis of the left knee based on 
instability have been met from June 28, 2005; the criteria 
for a rating higher than 10 percent for degenerative 
arthritis of the left knee based on instability have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

4. The criteria for a rating higher than 10 percent for 
ganglion cyst with traumatic degenerative changes of the 
right knee based on limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5015, 5260, 5261 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005, in March 2006, in June 2008, and 
in August 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased and the effect that 
worsening has on employment and daily life.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable as well as the criteria of the Diagnostic Code 
under which the Veteran is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, including the criteria of the Diagnostic 
Codes under which the claimant is rated).  

As fully adequate VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the Veteran VA examinations.  

Although the Veteran has indicated that his examination in 
August 2006 was not conducted by an orthopedic specialist, 
the Board finds this examination to be fully sufficient as it 
thoroughly evaluated the Veteran and provided the information 
necessary to properly evaluate the Veteran under the rating 
criteria.  



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diabetes Mellitus

Factual Background

On VA examination in June 2005, the Veteran denied episodes 
of ketoacidosis and reported having hyperglycemic reactions 
about twice per month.  He denied being treated with insulin 
or having a restricted diet, although he was advised to eat 
less fatty foods and carbohydrates.  The Veteran denied 
having a restriction of activities.  The diagnosis was 
diabetes mellitus, type 2, on oral hypoglycemics with no 
complications.  

On VA examination in August 2006, the Veteran denied having a 
history of ketoacidosis and hypoglycemia and he was not on a 
restricted diet.  His daily activities were not restricted 
and he was on oral medication.  The diagnosis was diabetes 
mellitus type 2, with no evidence of complications.  

In July 2007, the Veteran testified that he was on a 
restricted diet.  

On VA examination in July 2007, the Veteran stated that he 
was not insulin and denied a history of ketoacidosis or 
hypoglycemia.  He was not on a restricted diet and his 
activities were not restricted.  

Analysis

Diabetes mellitus is currently rated 20 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under Diagnostic Coded 7913, 40 percent, are insulin 
dependence, restricted diet, and regulation of activities.

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).

Although the Veteran has reported that he has been on a 
restricted diet, the evidence does not show that he is on 
insulin or that his activities are regulated, that is, he has 
been instructed by a health-care provider to avoid strenuous 
occupational and recreational activities. 

Since there is no medical evidence of insulin dependence or 
regulation of activities, the criteria for the next higher 
rating under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107 (b).

Lumbar Spine

Factual Background

On VA examination in June 2005, the Veteran complained of 
having intermittent flare-ups of cramping low back pain about 
two to three times per week, which was precipitated by 
prolonged sitting, walking or bending.  The Veteran denied a 
period of incapacitation during the last twelve months.  

Physical examination showed no muscle spasm or deformity in 
curvature of the spine.  Forward flexion was from 0 to 90 
degrees with pain starting at 70 degrees and ending at 40 
degrees.  With repetitive forward flexion there was no 
limitation noted.  

Backward extension was from 0 to 30 degrees with mild pain at 
30 degrees.  With repetitive backward extension, there was no 
limitation.  Left lateral flexion was from 0 to 30 degrees.  
Right lateral flexion was from 0 to 30 degrees.  Left lateral 
rotation was from 0 to 35 degrees.  Right lateral rotation 
was from 0 to 35 degrees.  

The examiner expressed the opinion that during acute flare-
ups, flexion was probably 75 degrees and that there was mild 
to moderate functional impairment secondary to the Veteran's 
lower back condition during acute flare-ups.  X-rays showed 
mild degenerative changes of the lumbar spine.  

On VA examination in August 2006, the Veteran complained of 
low back pain, which did not radiate.  Prolonged standing and 
walking made his pain worse.  He denied any periods of 
incapacitation in the last 12 months.  

Physical examination showed no muscle spasms.  Flexion was to 
90 degrees, extension was to 30 degrees, right and left 
lateral flexion were to 30 degrees with only discomfort felt 
on all movements.  Rotation was to 35 degrees with no pain or 
discomfort.  During repetitive flexion, there were only mild 
signs of fatigability.  During flare-ups, estimated 
functional loss was 70 degrees in flexion with mild 
functional impairment.  On repetitive use, functional 
limitation was estimated to be mild and manifested by pain.  
Gait was normal and there was no apparent gross sensory 
deficit.  The diagnosis was episodic low back strain, 
secondary to mild osteoarthritis of the lumbar spine with 
associated severe degenerative disc disease with no evidence 
of radiculopathy.  

In a statement in March 2007, the Veteran complained of 
muscle spasms.  

VA medical records show that in May 2007 the Veteran 
complained of severe low back pain with radiation to the left 
leg.  

On VA examination in July 2007, the Veteran complained of 
lower back pain associated with daily flare-ups with pain 
radiating to the right hip and tingling and numbness in the 
ankles and feet.  The Veteran had increased stiffness, 
fatigue and lack of endurance.  Lower back pain was made 
worse by repetitive bending, prolonged sitting or sudden 
twisting.  



Physical examination showed a subjective decreased sensory 
deficit on both lower extremities.  There were some gait 
abnormalities.  There was no muscle spasm. Flexion was 80 
degrees with pain beginning at 60 degrees.  Extension was 20 
degrees with mild pain.  Lateral flexion to the right was 20 
degrees with pain and to the left 30 degrees with discomfort.  
Rotation was 30 degrees with discomfort.  After repetitive 
flexion times five, there were signs of fatigability, but no 
changes in flexion.  During acute flare-ups and repetitive 
use of the lower back, total functional loss was limited to 
50 degrees with mild functional impairment.  The diagnosis 
was episodic low back strain, secondary to service 
degenerative disk disease of the lumbar spine at the level of 
L5-S1 and L4-5 with evidence of radiculopathy to the lower 
extremities.  

The examiner reported that a MRI done in March 2007 showed 
multilevel lumbar spondylosis.  There was a right central to 
right lateral herniation at L5 and S1 displacing the right S1 
nerve root.  There was a prominent facet arthropathy at the 
L4-5.  

A rating decision in May 2008, assigned separate ratings for 
radiculopathy of the right lower extremity and left lower 
extremity, effective July 19, 2007.  

Analysis

The low back disability is rated under Diagnostic Codes 5242 
and 5243 under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  

Under Diagnostic Codes 5242, the criteria for a 20 percent 
rating are forward flexion o greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The criteria for 40 
percent is flexion to 30 degrees or less.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes. When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  The criteria for 40 
percent are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

A Higher Rating before July19, 2007

On VA examination in June 2005, flexion at most was limited 
to 70 degrees by pain and the combined range of motion was 
greater than 120 degrees (70+30+30+30+35+35 = 230 degrees).  
On VA examination in August 2006, flexion at most was limited 
to 70 degrees by pain and the combined range of motion was 
greater than 120 degrees  (70+30+30+30+35+35 = 230 degrees).  

The findings show that flexion of the lumbar spine is greater 
than 60 degrees and the combined range of motion is greater 
than 120 degrees.  There are no additional limitations to 
range of motion after repetitive motion and no additional 
limitation due to fatigue, weakness, incoordination, or pain.  
There was no evidence of objective neurological abnormality.  

There is no evidence of abnormal gait or spinal contour.  
Also, there was no evidence of incapacitating episodes, that 
is, bed rest prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

As the findings, flexion to 70 degrees and a combined rating 
of 230 degrees, on VA examinations in 2005 and in 2006, 
exceed the criteria of flexion less than 60 degrees or a 
combined rating less than 120 degrees for a 20 percent rating 
under Diagnostic Code 5242 under the General Rating Formula, 
considering functional loss due to pain and painful movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, a rating higher than 10 
percent before July 19, 2007, is not warranted. 

As for objective neurologic abnormalities under the General 
Rating Formula, there is no evidence of radiculopathy on VA 
examinations in 2005 and in 2006 to warrant a separate 
rating. 

As for Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, there is no evidence of incapacitating episodes on 
VA examinations in 2005 and in 2006 to warrant a rating 
higher than 10 percent based on these criteria. 

A Higher Rating from July19, 2007

On VA examination on July 19, 2007, flexion of the lumbar 
spine was to 50 degrees during acute flare-ups. 

As flexion to 50 degrees exceeds the criteria of flexion to 
30 degrees or less, for a 40 percent rating under Diagnostic 
Code 5242 under the General Rating Formula, considering 
functional loss due to pain and painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, a rating higher than 20 percent 
from July 19, 2007, is not warranted.



As for objective neurologic abnormalities under the General 
Rating Formula, the RO has assigned a separate, 10 rating for 
right lower extremity and left lower extremity radiculopathy, 
from July 19, 2007, under Diagnostic Code 8521.  Under 
Diagnostic Code 8521, the criterion for the next higher 
rating, 20 percent, is moderate incomplete paralysis.  
Impairment of the affected nerve includes varying degrees of 
incomplete paralysis, that is, mild, moderate, or severe, 
with foot drop and slight droop of the first phalanges of all 
toes, inability to dorsiflex the foot or extend the proximal 
phalanges of the toes, weakened abduction and adduction of 
the foot, and anesthesia over the dorsum of foot and toes. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a). 

On VA examination in July 2007, there was subjective 
decreased sensory deficit on both lower extremities.  As 
there is no evidence of additional sensory loss such as 
anesthesia over the dorsum of the feet and toes or motor loss 
such as weakened abduction or adduction of the feet or weaken 
dorsiflexion or extension of the toes, more than mild 
incomplete paralysis is not shown. 

As for Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, there is no evidence of incapacitating episodes to 
warrant a rating higher than 20 percent based on this 
criteria.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent before 
July 19, 2007 and a rating higher than 20 percent rating from 
July 19, 2007, for degenerative joint disease and 
degenerative disc disease of the lumbar spine, and a rating 
higher than 10 percent for right lower extremity 
radiculopathy and a rating higher than 10 percent for left 
lower extremity radiculopathy from July 19, 2007.  38 
U.S.C.A. § 5107(b).  



Knees

Applicable Rating Criteria 

The left knee degenerative joint disease has been rated 10 
percent under Diagnostic Codes 5010, 5257, and 5260 
(limitation of flexion).  

The ganglion cyst with traumatic degenerative changes of the 
right knee is rated under Diagnostic Codes 5010 and 5015.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, which is substantiated by X-ray findings, is rated 
as degenerative arthritis.  Diagnostic Code 5015 for benign 
growth of new bones is rated on limitation of motion of 
affected parts, as arthritis degenerative.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  And a separate rating 
may be assigned for each, that is, for limitation of flexion 
and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 30 degrees is 
20 percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are either slight recurrent subluxation or slight 
instability.  The criteria for a 20 percent rating are either 
moderate recurrent subluxation or moderate instability.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Left Knee

Factual Background 

On VA examination in June 2005, the Veteran complained of 
flare-up of intermittent sharp, moderate to severe pain in 
his left knee about three times a week.  The Veteran 
indicated the left knee gives way three times a month and 
locks about twice a month when walking.  He used a knee 
brace.  

Physical examination showed flexion from 0 to 130 degrees 
with pain starting at 110 degrees and ending at 90 degrees.  
With repetitive flexion there was no further limitation.  
Extension was to 0 degrees.  During acute flare-ups, 
estimated flexion was 125 degrees and there was mild 
functional impairment.  X-rays show mild degenerative 
changes.  There was mild lateral instability with a mild 
positive valgus stress test.  The varus, Lachman, and drawer 
tests were negative.  The diagnosis was degenerative joint 
disease of the left knee with mild lateral instability. 

On VA examination in August 2006, the Veteran complained of 
pain with flare-ups, instability, locking, fatigue and lack 
of endurance.  He denied using a knee brace and cane.  

Physical examination showed flexion to 140 degrees and 
extension to 0 degrees, both with no pain.  The lateral 
collateral ligament examination was within normal limits and 
the drawer sign was negative.  During repetitive flexion, 
there were no signs of fatigability or changes in flexion.  

During flare-ups there were no estimated changes in flexion 
and the Veteran did not have functional impairment.  The 
examiner estimated that during repetitive use of the left 
knee, the Veteran will have mild functional limitation that 
mostly will be manifested by pain.  The diagnosis was minimal 
osteoarthritis.  

In July 2007, the Veteran testified that he did not 
experience left knee dislocation.  

On VA examination in July 2007, the Veteran complained of 
pain and instability.  He did not have locking, but did have 
fatigue and lack of endurance and used a cane.  

Physical examination showed flexion to 120 degrees and 
extension to 0 degrees with no pain.  After repetitive 
flexion time five, there were no signs of fatigability or 
changes of flexion in the knee.  It was estimated that during 
acute flare-ups and repetitive use, there were no changes of 
flexion in the knee and the Veteran did not have any 
functional limitation after repetitive use.  The Veteran had 
mild anterior displacement.  The diagnosis was mild 
degenerative osteoarthritis of the left knee.  

In a rating decision in May 2008, the RO assigned a separate 
rating under Diagnostic Code 5257 for anterior displacement 
of the left knee, effective July 19, 2007.  
Analysis 

As for limitation of motion, on VA examinations in June 2005, 
in August 2006 and in July 2007, flexion of the left knee was 
at most limited to 90 degrees with pain.  As the criterion 
for a 20 percent rating is flexion limited to 30 degrees and 
as 90 degrees exceeds 30 degrees, a rating higher than 20 
percent for limitation of flexion is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

As for limitation of extension, on VA examinations in June 
2005, in August 2006 and in July 2007, extension was zero 
degrees with no pain.  As the criterion for a 10 percent 
rating is extension limited to 10 degrees and as 0 degrees 
equates to normal or no limitation of extension, a separate 
10 percent rating is not warranted, considering functional 
loss due to pain and painful movement.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  

The Veteran has a separate 10 percent rating for left 
instability from July 19, 2007.  The record shows that mild, 
which the Board equates to slight, instability was also found 
on VA examination on June 28, 2005, and although there was no 
indication of left knee instability on VA examination in 
August 2006, mild or slight instability was again evident of 
VA examination in July 2007.  Resolving reasonable doubt as 
to whether instability was present since the VA examination 
of June 2005, a 10 percent rating for left knee instability 
is warranted as of the VA examination on June 28, 2005.  As 
no more than mild or slight instability is shown, a rating 
higher than 10 percent based on instability is not warranted.

Right Knee

Factual Background 

On VA examination in June 2005, the Veteran complained of 
right knee pain when squatting and reported flare-ups of 
intermittent sharp pain about three times a week.  The 
Veteran indicated the right knee give way a few times a month 
and locked about twice a month when walking.  He used a knee 
brace.  

Physical examination showed a recurrent ganglion cyst.  
Flexion was to 120 degrees with pain starting at 100 degrees 
and ending at 60 degrees.  With repetitive flexion there was 
no further limitation noted.  

Extension was to 0 degrees.  During flare-ups, estimated 
flexion was 110 degrees and mild to moderate functional 
impairment.  X-rays show mild degenerative changes.  

On VA examination in August 2006, the Veteran complained of 
pain with flare-ups, instability, locking, fatigue and lack 
of endurance.  He denied using a knee brace and cane.



Physical examination showed flexion to 140 degrees with mild 
pain and extension to 0 degrees with no pain.  On repetitive 
flexion, there were mild signs of fatigability but no changes 
in flexion.  During acute flare-ups, there were no estimated 
changes of flexion or functional impairment.  During 
repetitive use, the examiner estimated there was mild 
functional limitation manifested by pain.    

On VA examination in July 2007, the Veteran complained of 
instability and constant moderate to severe pain, which was 
associated with flare-ups.  He did not have locking but did 
have fatigue and lack of endurance and used a cane.  The 
ganglion cyst slowed the Veteran down and he was only able to 
do light duty at home.  

Physical examination showed flexion to 120 degrees with 
increased pain around 100 degrees.  Extension was to 0 
degrees with no pain.  After repetitive flexion times five, 
there was decreased flexion of the knee to 100 degrees and 
there were mild signs of fatigability.  During acute flare-
ups and repetitive use, total function loss was flexion 
limited to 70 degrees and the Veteran had mild to moderated 
functional impairment mostly manifested by pain.  The 
diagnoses were asymptomatic ganglion cyst removal to the 
right knee and symptomatic mild osteoarthritis.  
Analysis 

As for limitation of motion, on VA examinations in June 2005, 
August 2006 and July 2007 flexion of the right knee was at 
most limited to 100 degrees with pain.  As the criterion for 
a 10 percent rating for flexion limited to 45 degrees is not 
shown, a separate 10 percent rating for limitation of flexion 
is not warranted, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

As for limitation of extension, on VA examinations in June 
2005, August 2006 and July 2007, extension was 0 degrees with 
no pain.  As the criterion for a 10 percent rating for 
extension limited to 10 degrees is not shown, a separate 10 
percent rating for limitation of extension is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.    

The Veteran already has a separate rating for laxity of the 
right under Diagnostic Code 5257, and the claim for a higher 
rating for laxity of the right knee is not before the Board.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
ganglion cyst with traumatic degenerative changes of the 
right knee based on limitation of motion.  38 U.S.C.A. § 
5107(b).

Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the, and the assigned schedular 
ratings are, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the disability levels and symptomatology of the 
Veteran's diabetes mellitus, low back and left and right 
knee, the degrees of disability are contemplated by the 
Rating Schedule and the assigned schedular ratings are, 
therefore, adequate, and no referral for an extraschedular 
rating is required under
38 C.F.R. § 3.321(b)(1).

                                                                  
(The Order follows on the next page.). 




ORDER

A rating higher than 20 percent for diabetes mellitus, type 
II, is denied. 

A rating higher than 10 percent before July 19, 2007 and a 
rating higher than 20 percent rating from July 19, 2007, for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine are denied. 

A rating higher than 10 percent for right lower extremity 
radiculopathy and a rating higher than 10 percent for left 
lower extremity radiculopathy from July 19, 2007, are denied. 

A rating higher than 10 percent for degenerative arthritis of 
the left knee based on limitation of motion is denied. 

A rating of 10 percent for degenerative arthritis of the left 
knee based on instability, effective June 28, 2005, is 
granted, subject to the law and regulations, governing the 
award on monetary benefits. 

A rating higher than 10 percent for ganglion cyst with 
traumatic degenerative changes of the right knee base on 
limitation of motion is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


